Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The examiner notes claim 1 is considered to be the broadest of the independent claims thus is analyzed as an example.

Carl et al. (US 20080317312), teaches for example, generating one or more 3D medical images of the biological tissue of the particular patient (See Carl ¶18, ¶40);
storing the 3D medical images of the biological tissue of the particular patient in a computer system (¶53).

However Carl doesn’t explicitly disclose: 

Image tracking comprises taking live video images of biological tissue;


Mihalca et al. (US 20150062153) teaches that the medical images may be obtained in the form of a video images ¶9; aligning of the medical video images is used for imaging the biological structure ¶75.

The examiner notes Mihalca teaches taking live images of the biological tissue (¶75) of the particular patient, that is it isn’t teaching the particular patient. However, Mihalca doesn’t explicitly disclose, in response to said matching, the computer system registering and/or aligning one or more of the stored medical images with the live video images as representing the same biological tissue of the particular patient.
For these reasons the claims are considered to distinguish from the cited prior art of record. Thus the claims are considered to be allowable over the cited prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616